               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JEMIKA ROBIN WILLIAMS                                                PLAINTIFF

v.                                               CAUSE NO. 1:18cv406-LG-RHW

NAVIENT SOLUTIONS, LLC                                             DEFENDANT

                     FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Memorandum Opinion and Order entered

herewith dismissing with prejudice Plaintiff Jemika Robin Williams’s claims

against Defendant Navient Solutions, LLC,

      IT IS ORDERED AND ADJUDGED that judgment is rendered in favor of

the defendants. Plaintiff’s claims are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 7th day of March, 2019.


                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
